Citation Nr: 0016898	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbarization of S1 with pseudofacet joint, left 
side.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Atlanta, Georgia RO.


FINDING OF FACT

The appellant's low back symptomatology is attributable to a 
congenital/developmental abnormality of lumbarization of S1 
with pseudofacet joint on the left side.


CONCLUSION OF LAW

Lumbarization of S1 with pseudofacet joint on the left side 
is not a disease or injury within the meaning of applicable 
law or regulations providing compensation benefits.  38 
C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a June 1994 rating decision wherein the 
RO denied service connection for a low back disorder.  The 
Board remanded the appeal in June 1997 for further 
development.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).

As part of his original claim, the appellant contended that 
he had recurrent pain and limitation of motion on bending, 
and that service connection was warranted for a transitional 
lumbar vertebra with pseudoarthrosis on the left.

No history of trauma to the back was reported in service.  In 
July 1977, complaints of mid-back pain were attributed to 
musculoskeletal origin.  

A VA examination was conducted in January 1994.  The 
appellant reported recurrent low back pain.  Examination of 
the back revealed no muscle spasm and no point tenderness.  
Flexion was to 90 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees and rotation to 35 degrees.  Associated 
X-rays of the lumbar spine were essentially normal.  A 
history of low back pain was indicated.

An orthopedic evaluation was conducted in February 1999.  The 
examiner indicated that the previous examination, as well as 
the service medical records were reviewed.  The appellant 
complained of stiffness in his lower back that has been 
increasing.  Lifting or running increased the pain.  The pain 
was described as dull, aching and burning.  Examination 
revealed a straight spine.  There was no tenderness to 
palpation and no muscle spasm.  There was no motor weakness 
in the lower extremities.  He had flexion to 95 degrees, 
extension to 35 degrees, lateral bending to 40 degrees and 
rotation to 35 degrees.  There was no muscle atrophy and his 
neurological evaluation was normal.  Associated X-rays 
revealed a congenital anomaly of the lumbosacral junction 
with lumbarization of S1 into L5 with a pseudofacet at the S1 
lateral process to the sacroiliac joint.  There were 
degenerative changes in the pseudojoint.  There was an 
inferior aspect of S1 of a congenital spina bifida occulta.  
The examiner concluded that the etiology of the low back pain 
was from the congenital abnormality of lumbarization of S1 
with the pseudofacet joint on the left side.  The current 
symptoms could all be related to that one abnormality, and 
are not related to active duty service since this was a 
developmental abnormality.

Under 38 C.F.R. § 3.303(c) (1999), VA recognizes that 
congenital or developmental defects are not diseases or 
injuries within in the meaning of applicable legislation.  
There is competent medical evidence in the record that 
lumbarization of S1 with the pseudofacet joint on the left 
side is congenital/developmental and not a disease or injury.  
Such finding is substantiated by the medical professional who 
conducted the February 1999 examination.  Thus, service 
connection cannot be granted for lumbarization of S1 with the 
pseudofacet joint on the left side as it is a 
congenital/developmental defect and not a disease or injury 
for which service connection may be granted.  Similarly, 
spina bifida occulta identified in February 1999 was also a 
congenital anomaly.  The Board has noted the finding of 
degenerative changes in the pseudojoint noted in February 
1999.  These changes were not shown in service.  No competent 
medical examiner has attributed degenerative changes in the 
pseudojoint to service.  No other low back disability has 
been identified post-service.

The VA examiner in January 1994 indicated that there was a 
history of low back pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Also since neither disease nor injury has 
been diagnosed, including a hereditary, familial, congenital 
or developmental disease, VAOPGCPRECOP 67-90 and 82-90 are 
not applicable.

The Board has considered the appellant's contentions.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant lacks 
the medical training and expertise to dispute the medical 
opinion that indicated his low back pain emanated from a 
congenital/developmental abnormality, and thus his opinion 
regarding service connection is incompetent in this regard.

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).

At the time of the Board's Remand in June 1997, the appellant 
was instructed and placed on notice that if he had competent 
evidence of an acquired low back disorder he had an 
obligation to submit it.  The Board finds that all due 
process obligations owed the appellant including any 
obligations imposed under 38 C.F.R. § 3.103 (1999) have been 
fulfilled.

ORDER

Service connection for a low back disorder to include 
lumbarization of S1 with pseudofacet joint on the left side 
is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

